                                                      -6
 1
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 LUIS VILLEGAS,               )   CV 20-7291-RSWL-AS[
                                )
13              Plaintiff,      )
                                )   JUDGMENT
14                              )
       v.                       )
15                              )
                                )
16 WONG-ONE, LLC; DZUBAK        )
   INVESTMENTS, LLC; and DOES   )
17 1 to 10, inclusive,          )
                                )
18                              )
                Defendants.     )
19                              )
                                )
20                              )
21     WHEREAS, the Court Clerk entered default [14, 15]
22 against Defendants Wong-One, LLC and Dzubak
23 Investments, LLC (collectively, “Defendants”) on
24 September 15, 2020, pursuant to Federal Rule of Civil
25 Procedure 55(a),
26     WHEREAS, this Court GRANTED Plaintiff Luis
27 Villegas’s (“Plaintiff”) Application for Default
28 Judgment [18],
                                1
 1     IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 2 judgment is entered in favor of Plaintiff and against
 3 Defendants, in accordance with this Court’s previous
 4 Order granting Plaintiff’s Application for Default
 5 Judgment as to Plaintiff’s ADA claim.    Attorneys’ fees
 6 are awarded to Plaintiff in the amount of $1,425.00.
 7 The Court also awards costs to Plaintiff in the amount
 8 of $530.00.
 9     Furthermore, the Court GRANTS Plaintiff’s request
10 for entry of an injunction, and IT IS HEREBY ORDERED,
11 ADJUDGED, and DECREED that Defendants shall provide
12 compliant accessible sales counters and dining surfaces
13 at the Property, located at 130 N. Robertson Blvd.,
14 Beverly Hills, California, in compliance with the
15 Americans with Disabilities Act Accessibility
16 Guidelines.
17     As no defendants remain, the Clerk shall close this
18 matter.
19
20 IT IS SO ORDERED.
21
22 DATED: July 15, 2021            /s/ Ronald S.W. Lew
23                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
24
25
26
27
28
                              2
